         Case 4:19-cv-07442-HSG Document 36 Filed 12/11/20 Page 1 of 6




 1 ELINOR LEARY, NO. 227232
   KIMBERLY A. WONG, NO. 251193
 2 CLIFTON N. SMOOT, NO. 305728
   THE VEEN FIRM, P.C.
 3 20 Haight Street
   San Francisco, California 94102
 4 Telephone: (415) 673-4800
   Facsimile: (415) 771-5845
 5 Email: EL.Team@VeenFirm.com

 6 ATTORNEYS FOR PLAINTIFFS
   DARIN SINDER AND NICOLE SNIDER
 7

 8 RENEE WELZE LIVINGSTON – SBN 124280
   JOHN C. HENTSCHEL – SBN 149252
 9 LIVINGSTON LAW FIRM
   A Professional Corporation
10
   1600 South Main Street, Suite 280
11 Walnut Creek, CA 94596
   Tel: (925) 952-9880
12 Fax: (925) 952-9881
   Email: rlivingston@livingstonlawyers.com
13        jhentschel@livingstonlawyers.com
14 ATTORNEYS FOR DEFENDANT
   OVERHEAD DOOR CORPORATION
15

16                                   UNITED STATES DISTRICT COURT
17                    NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
18

19 DARIN SNIDER, NICOLE SNIDER,                           CASE NO. 4:19-cv-7442-HSG
20                     Plaintiffs,                        STIPULATION AND ORDER RE: CASE
                                                          MANAGEMENT CONFERENCE DATE
21              v.
22 OVERHEAD DOOR CORPORATION;
   OVERHEAD DOOR COMPANY OF
23 SANTA ROSA; and DOES 1-50,

24                     Defendants.
25

26              Pursuant to this Court’s Scheduling Order (Dkt. No. 32) and the Standing Order for Civil
27 Cases Before District Judge Haywood S. Gilliam, Jr., the parties submit this regarding scheduling

28 of the Case Management Conference.

     665105.1                                    -1-                  Case No. 4:19-cv-7442-HSG
                STIPULATION AND ORDER RE: CASE MANAGEMENT CONFERENCE DATE
         Case 4:19-cv-07442-HSG Document 36 Filed 12/11/20 Page 2 of 6




 1              The parties conducted email meet-and-confer on these issues on December 8, 2020, and

 2 the parties agree to have the Case Management Conference hearing scheduled for December 17,

 3 2020 at 2:00 p.m.

 4              The parties are grateful for the Court’s time and efforts spent accommodating this

 5 scheduling request.

 6

 7 DATED: December 10, 2020                       THE VEEN FIRM, P.C.

 8

 9
                                                  By:           /s/ Clifton N. Smoot
10                                                      Clifton N. Smoot
                                                        Attorneys for Plaintiffs DARIN SNIDER and
11                                                      NICOLE SNIDER
12

13
     DATED: December 10, 2020                     LIVINGSTON LAW FIRM
14

15
                                                  By:          /s/ Renée Welze Livingston
16
                                                        Renee Welze Livingston
17                                                      Attorneys for OVERHEAD DOOR
                                                        CORPORATION
18

19

20

21

22

23

24

25

26

27

28

     665105.1                                    -2-                  Case No. 4:19-cv-7442-HSG
                STIPULATION AND ORDER RE: CASE MANAGEMENT CONFERENCE DATE
         Case 4:19-cv-07442-HSG Document 36 Filed 12/11/20 Page 3 of 6




 1                                                  ORDER

 2              Based on the above Stipulation of the parties and good cause appearing, the Court modifies

 3 the Scheduling Order as requested in the Stipulation.

 4

 5    DATED: 12/11/2020                                    ________________________________
                                                           HAYWOOD S. GILLIAM, JR.
 6                                                         U.S. District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     665105.1                                    -3-                  Case No. 4:19-cv-7442-HSG
                STIPULATION AND ORDER RE: CASE MANAGEMENT CONFERENCE DATE
         Case 4:19-cv-07442-HSG Document 36 Filed 12/11/20 Page 4 of 6




 1                              ATTESTATION OF E-FILED SIGNATURES

 2              I, Clifton N. Smoot am the ECF User whose Id and password are being used to file this

 3 STIPULATION AND PROPOSED ORDER RE: CASE MANAGEMENT CONFERENCE

 4 DATE. In compliance with Civil Local Rule 5-1, subsection (i)(3), I hereby attest that Renee

 5 Livingston has concurred in this filing.

 6

 7 DATED: December 10, 2020                      THE VEEN FIRM, P.C.

 8

 9
                                                 By:           /s/ Clifton N. Smoot
10                                                     Clifton N. Smoot
                                                       Attorneys for Plaintiffs DARIN SNIDER and
11                                                     NICOLE SNIDER
12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28

     665105.1                                    -4-                  Case No. 4:19-cv-7442-HSG
                STIPULATION AND PROPOSED ORDER RE: CASE MANAGEMENT CONFERENCE DATE
         Case 4:19-cv-07442-HSG Document 36 Filed 12/11/20 Page 5 of 6




 1                                       PROOF OF SERVICE

 2                       Snider, Darin and Nicole v. Overhead Door Corporation
                             US District Court Case No. 4:19-cv-07442-HSG
 3
           At the time of service, I was over 18 years of age and not a party to this action. I am
 4 employed in the City and County of San Francisco, State of California. My business address is 20
   Haight Street, San Francisco, CA 94102.
 5
           On December 10, 2020, I served true copies of the following document(s) described as
 6 STIPULATION AND PROPOSED ORDER RE: CASE MANAGEMENT CONFERENCE
   DATE on the interested parties in this action as follows:
 7
                                   SEE ATTACHED SERVICE LIST
 8
           BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
 9 document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
   who are registered CM/ECF users will be served by the CM/ECF system. Participants in the case
10 who are not registered CM/ECF users will be served by mail or by other means permitted by the
   court rules.
11
           I declare under penalty of perjury under the laws of the United States of America that the
12 foregoing is true and correct and that I am employed in the office of a member of the bar of this
   Court at whose direction the service was made.
13
           Executed on December 10, 2020, at Burlingame, California.
14

15

16
17

18
                                                     Alice Chan
19

20

21

22

23

24

25

26
27

28

     665105.1                                    -1-                  Case No. 4:19-cv-7442-HSG
                STIPULATION AND PROPOSED ORDER RE: CASE MANAGEMENT CONFERENCE DATE
         Case 4:19-cv-07442-HSG Document 36 Filed 12/11/20 Page 6 of 6




 1                                          SERVICE LIST
                         Snider, Darin and Nicole v. Overhead Door Corporation
 2                           US District Court Case No. 4:19-cv-07442-HSG

 3

 4    Renee Welze Livingston, Esq.                  Telephone: (925) 952-9880
      John C. Hentschel, Esq.                       Fax: (925) 952-9881
 5    Livingston Law Firm                           rlivingston@livingstonlawyers.com
      A Professional Corporation                    jhentschel@livingstonlawyers.com
 6    1600 South Main Street, Suite 280
      Walnut Creek, CA 94596
 7                                                  Attorney for Defendant OVERHEAD DOOR
                                                    CORPORATION
 8
      Sondra J. Dillon, Esq.                        Telephone: (916) 567-6509
 9    State Compensation Insurance Fund             Fax: (323) 266-5273
      State Fund Subrogation                        sjdillon@scif.com
10    Post Office Box 28917
      Fresno, CA 93729-8917                         Yvonne Duong - YEDuong@scif.com
11

12                                                  Attorney for Lien Claimant State
                                                    Compensation Insurance Fund
13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28

     665105.1                                    -2-                  Case No. 4:19-cv-7442-HSG
                STIPULATION AND PROPOSED ORDER RE: CASE MANAGEMENT CONFERENCE DATE
